Citation Nr: 1535299	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a nasal disability, to include deviated septum, sinusitis allergic rhinitis, and sinusitis, to include headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1994 to November 1994, from September 2001 to May 2002, and from July 2003 to November 2003, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  Initially, the Veteran filed a claim for "nose and sinus problems" in April 2008.  The Board has considered the Veteran's reported symptoms and his reported history.  The Board also has considered that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Clemons v. Shinseki, 23 Vet. App (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In the present claim, the Veteran has complained of headaches, allergic rhinitis, and the feeling of sinus congestion.  Based on the evidence of record, the Board has recharacterized the issues from how they were originally stated on appeal, and combined them into one issue which encompasses all symptoms.


FINDINGS OF FACT

1.  The Veteran had dental surgery while in service.

2.  The evidence of record supports a finding that the Veteran has right-sided headaches due to dental surgery in service. 

3.  The most probative evidence of record is against a finding that the Veteran has allergic rhinitis causally related to, or aggravated by, active service.

4.  The most probative evidence of record is against a finding that the Veteran has chronic sinusitis causally related to, or aggravated by, active service.

5.  The most probative evidence of record is against a finding that the Veteran has a deviated septum disability during the pendency of the claim causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right-sided headaches have been met. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for a deviated septum have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2008.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination with opinions was obtained in 2013.  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the in-service, private, and VA medical records in the Veteran's claims file.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that while in service, in approximately 2001 or 2002, he had four wisdom teeth extracted.  He contends that there were some complications during the surgery and that his nose was hit with a chisel.  He also contends that his symptoms have occurred since then. 

The Veteran's STRs do not reflect the extraction of four wisdom teeth with related complications of a nose injury.  However, a January DD Form 2802 (Report of Medical Examination) reflects "recent dental surg & dislocation of mandibles - will wait for 5-6 weeks until all dental work has been completed & he is completely healed."  There is no evidence of record that an extraction of wisdom teeth without complications or unusual results would result in a dislocated mandible or a recovery period of 5-6 weeks.  Thus, the Veteran's assertion that he had a complication from dental treatment is credible, although, his assertion of the exact clinical complications is not a competent opinion as he has not been shown to have the experience, training, and education, to provide a competent opinion.  The Board also notes that the Veteran reported his perceived complications from dental surgery in October 2005, approximately three years prior to filing a claim for service-connection, which leads to a finding that it was made for treatment purposes rather than for compensation purposes.  Generally, statements made for treatment purposes are more credible than those made for compensation purposes.  However, merely because the Veteran had dental surgery in service, does not mean that service-connection is warranted for all his claimed symptoms.  

The Board has reviewed the Veteran's STRs and clinical records for evidence of his claimed symptoms.

A January 2002 DD Form 2807-1 (Report of Medical History) reflects a history of hay fever/allergic rhinitis, but a denial of sinusitis.  

An April 2002 DD Form 2697 (Report of Medical Assessment) reflects that the Veteran reported that since his last medical assessment/examination, he had all four of his wisdom teeth pulled at Offutt Air Force Base.  He reported that he was cleared for military duty.

A September 2003 Medical Record - Supplemental Medical Data reflects that the Veteran reported hay fever.

A May 2003 DA Form 7349-R reflects the Veteran's denial of any current medical/dental problems and, that he had not had medical or dental problems since his last periodic physical examination.  He was found fully fit for duty. 

A December 2003 TAG Form reflects that the Veteran reported that he did not have any medical/dental problems, and had not had any since his last periodic physical examination.  The Veteran was found fully fit for duty. 

A September 2005 private record reflects right sided facial pain, congestion of the right nasal passage, and a headache on top of the head.  The impression of a sinus CT scan was "complete opacification of right inferior ethmoid and right maxillary sinuses."

An October 2005 record reflects that the Veteran presented with chronic headaches of three years in duration.  An examination of the nasal interior revealed a deviated septum to the right.  The turbinates were of normal size and symmetrically bilaterally.  He had normal middle meatus and no rhinorrhea.  

In October 2005, prior to the pendency of the Veteran's claim, he underwent a nasal septoplasty and FESS (functional endoscopic sinus surgery).  In April 2006, he underwent a nasal endoscopy.  All ostia were noted to be widely patent.  No mucosal thickening was noted. 

An April 2006 private record reflects that the chronic sinus problem had resolved.  The examiner noted, in pertinent part, as follows: 

Although the nasal airway and the osteomeatal complex is completely opened, the patient has a sensation of obstruction and frontal sinus pressure.  He does have a history of allergic rhinitis.  . . . I believe some of his problems may be due to lack of pressure sensation of air flow on the right side, due to atrophy of his nasal turbinates from the severely deviated nasal septum that he used to have.

A May 2006 private record reflects that the Veteran reported a sharp right sided headache around the right eye and temporal area.  The examiner stated as follows:

Because he does not have associated symptoms of rhinosinusitis and because the sinus CT's are clear.  I suspect this is not a sinus related headache.  I discussed the differential diagnosis of myofascial headaches and vascular headaches.  This can be explored if this continues to be a problem.  From the standpoint of his sinus disease, I believe that with allergy care with Dr. Sweet he will do very well.  I would like him to continue with topical nasal steroids and use sinus irrigation for any increase in symptoms.

January 2008 private records reflect that the Veteran reported three sinus infections since his 2005 surgery, without any antibiotic treatment.  The Veteran reported a frontal headache.  The impression was bilateral rhinosinusitis (improved), unstable bilateral allergic rhinitis, and recurrent turbinate hypertrophy.  The Veteran was scheduled for bilateral radiofrequency inferior turbinate reduction.  It was noted that he had right-sided nasal congestion after immunotherapy.

A February 2008 private record reflects that the Veteran had chronic allergies, and nasal congestion with some right-sided sinus headaches.

March 2008 private records reflect that the Veteran reported problems with the right side of his nose, particularly if he lays on it at night.  The impression was vascular engorgement of the Veteran's nasal turbinates.  The examiner noted that the Veteran had normal nasal septum.  The impression was allergic rhinitis and turbinate hypertrophy.  

A May 2008 record reflects a diagnosis of sinusitis.  It was noted that the Veteran had had a cold for a few days, with a sore throat.  There was bilateral maxillary sinus tenderness.  His nasal passages were quite congested.  It was noted that it "is quite possible that some of these concerns may be viral and take longer to resolve."

A June 2008 private record reflects a problem list which included hay fever.  It was also noted that he was allergic to eggs, cats, and many things in the environment, to include dust, trees, pollen, molds, and grasses. 

A July 2008 VA examination report reflects that the Veteran reported 6 -8 sinus infections in the past year.  It further reflects that July 15, 2008 radiographic evidence was that the sinuses were all clear.  The impression was normal sinuses.  

An April 2013 VA examination report reflects the opinion of the examiner that the Veteran's headaches are as likely as not due to service.  The examiner stated, in pertinent part, as follows:

As reported, he states that during the wisdom tooth extractions, there were complications wherein the right side of his face was hit with a chisel, injuring his nose.  Then, the surgery was further complicated because the root of the tooth on the upper right side was located in the sinus area and had to be removed.  The veteran contends that ever since the surgery, he has experienced sinus pain and pressure.  

The examiner further stated that without further evidence, it is at least as likely as not that the Veteran' deviated septum was due to the dental surgery, and that the chronic right sided headaches are also due to such. 

In giving the benefit of the doubt to the Veteran, and in consideration of the VA opinion and that of the April 2006 clinician who opined that the Veteran's headaches may be due to atrophy of the nasal turbinates from the deviated septum, the Board finds that service connection for headaches due to atrophy of the nasal turbinates is warranted. 

The Board finds, however, that service connection is not warranted for a deviated septum as the Veteran does not currently have a deviated septum.  The Veteran's deviated septum was corrected in 2005.  He did not file a claim for service connection until 2008.  There is no competent credible evidence of a deviated septum during the pendency of his claim.  To the contrary, a 2008 clinical record reflects a normal septum.  Thus, service connection for a deviated septum is not warranted. Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board also finds that service connection for allergic rhinitis is not warranted. The Veteran is noted to be allergic to a number of things.  As noted above, the clinical evidence does not support a finding that the Veteran's allergic rhinitis is causally related to, or aggravated by service.  

A January 2002 STR reflects that the Veteran reported that he had bronchitis in the spring with pollens, and it was noted that he had allergic rhinitis.  The Board notes that the Veteran had not been in service during the spring. He served from June to November 1994, and from September 2001 to May 2002.  Moreover, there are no STRs which reflect that he complained of, or sought treatment for, allergies in service.  The evidence does not support a finding that his allergic rhinitis to pollens, or any other substance began in service, or was aggravated by service. 

A September 2003 STR reflects that the Veteran reported that he had hay fever.  Again, there is no indication that he complained of, or sought treatment, for allergies in service. 

A January 2005 private record reflects that the Veteran has hay fever towards the latter part of the summer but it has been getting better as the years have progressed. A September 2005 private record reflects that the Veteran has hay fever late in the summer, but it is not severe. 

A 2008 private record reflects that the Veteran's January 2008 allergy testing revealed that he was allergic to eggs, cats, dust, trees, pollen, molds, grasses, etc.

There is no competent credible evidence of record that the Veteran's allergic rhinitis is causally related to, or aggravated by, active service.  The only clinical opinion is against such a finding.  The 2013 VA examiner noted that the Veteran had several first degree relatives who have allergic rhinitis, and that there can be genetic predisposition to the development of allergic disease, such as allergic rhinitis.  The examiner stated that the Veteran's family history is most likely the cause of his allergic rhinitis rather than his past noxious gas chamber exposure in service.  Moreover, there is no opinion that his allergic rhinitis was aggravated by service or a service-connected disability.

The Board also finds that the service connection is not warranted for sinusitis.  As noted above, the Veteran's deviated septum was corrected in 2005.  The clinical evidence does not support a finding of chronic sinusitis, during the pendency of the claim, causally related to service, to include dental surgery in service. 

The 2013 VA examiner noted that there was no current evidence of chronic or recurrent sinus infections.  In this regard, the Board notes that there was evidence, in that the Veteran reported such, and that the examiner considered this.  The examiner's opinion, when read as a whole, indicates that he found no competent credible evidence of chronic or recurrent sinus infections.  The examiner noted that that the rhinosinusitis reported in 2005 was completely resolved following endoscopic total ethmoidectomy and maxillary antrostomy in October 2005, and that the follow up CT was normal.  The Board also notes that an April 2006 private record reflects that the chronic sinus problem had resolved.  The examiner indicated that the Veteran's sensation of sinus pressure, is due to atrophy of his nasal turbinates, and a history of allergic rhinitis.  In addition, a May 2006 record reflects that the Veteran's headache was not a sinus headache, as his sinus CT scans are clear.  

The Board acknowledges the May 2008 diagnosis of sinusitis while the Veteran had a cold, and that some of his symptoms may be viral.  The Board also acknowledges the July 2008 VA examination report, which reflects that the Veteran reported six to eight sinus infections in the past year; however, it also notes that July 15, 2008 radiographic evidence reflected clear, normal sinuses.  

Sinusitis is defined as an inflammation of a sinus.  While the Veteran is competent to report pain, nasal discharge, and nasal congestion, he has not been shown to be able to diagnosis an actual inflammation of a nasal sinus, or to provide a competent opinion as to the etiology of such symptoms, especially in light of his extensive medical history with regard to allergic rhinitis and nasal surgery.  The competent evidence of record does not support a finding of a chronic sinus disability during the pendency of the claim.

Moreover, even if the Veteran had a chronic sinusitis during the claim, the evidence does not support a finding that it is caused by, or aggravated by, service.  As noted above, the Veteran's deviated septum was resolved prior to his claim.  Moreover, his allergic rhinitis is not service-connected; thus, any sinusitis related to such would not warrant service-connection. 

Finally, the Board notes that chronic sinusitis and allergic rhinitis are not disabilities listed in 38 C.F.R. § 3.309, which are given presumption service connection if they manifest to a certain degree within a year of separation from service.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In sum, service connection for right-sided headaches is warranted.  Service connection for allergic rhinitis, sinusitis, or a deviated septum is not warranted. 

The Board has considered the benefit of the doubt rule, and applied it were applicable.  However, where the preponderance of the evidence is against a claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for right-sided headaches is granted.

Entitlement to service connection for allergic rhinitis is denied.
 
Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for or a deviated septum is denied. 




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


